Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-210983, filed on 11/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: object region identification unit, bicycle determination unit, and a bicycle identification unit in claim claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuki (EP3996066, priority to JP2019126199 filing date May 7, 2019).
Regarding claims 1 and 13, Kazuki discloses vehicle exterior environment recognition apparatus,
comprising ([0021] Step 201: An optimum exposure parameter of a frame to be imaged this time is calculated from a frame previously imaged by the imaging unit 102 using the camera 113 mounted on the vehicle, and an image imaged by the parameter is acquired.): a three-dimensional object region identification unit configured to identify a three-dimensional object region in an image, the three-dimensional object region including a three-dimensional object (Fig 2, ref 203: detect a three-dimensional object), a bicycle determination unit configured to divide the three-dimensional object region into a plurality of divisions ([0034] Step 304: In a case where it is determined in Step 303 that the processing of the bicycle identification unit 107 is to be performed, the bicycle identification region setting unit 110 expands the frame to the left and right in the three-dimensional space based on the identification region of the pedestrian, and then converts the expanded left and right three-dimensional space coordinates into image space coordinates, thereby defining the bicycle identification region), to determine bicycle-likeliness of the three-dimensional object on a basis of a state of occupation of each of the plurality of the divisions by the three-dimensional object ([0033] As in Step 401 in the example of FIG. 4 , the processing of the bicycle identification unit 107 may be determined by calculating the speed of the three-dimensional object using the result of tracking the three-dimensional object in a plurality of frames by the three-dimensional object detection unit 103 and determining whether the speed of the three-dimensional object to be identified corresponds to the moving speed of the bicycle); and a bicycle identification unit configured to identify the three-dimensional object as a bicycle on a basis of the bicycle-likeliness (Fig 4, ref 305: Perform bicycle identification and fig 8, ref 801: determine if object type is a bicycle).
Regarding claim 2, Kazuki discloses wherein the bicycle determination unit is configured to determine the bicycle-likeliness on a basis of an appearance or disappearance, in the three-dimensional object region, of a front wheel of the bicycle and a rider of the bicycle, exclusive of a rear wheel of the bicycle ([0073] In the calculation of the bicycle detection region, when both wheels can be detected in Step 803, the horizontal width of the detection region of the bicycle is calculated from the parameters of the wheels of both wheels obtained in Step 803, and the vertical width of the detection region of the bicycle is set to the height determined by the pedestrian identification region setting unit 108. And Fig 7, Ref 703 (incoming bike into frame, locating front and back wheel) and 702(Bike leaving frame)).
Regarding claims 3 and 4, Kazuki discloses wherein the plurality of the divisions is vertically arranged and includes a first division and a second division (Fig 11 (first division of human body) and Fig 9 (Second division is of bike identification)), the second division being positioned vertically downward of the first division (Fig 9 (bike is lower than the rest of the body)) and the bicycle determination unit is configured to determine that the three-dimensional object is bicycle-likely (Fig 4, ref 305: Perform bicycle identification and fig 8, ref 801: determine if object type is a bicycle), on a condition that a left edge of the three-dimensional object in the second division is positioned horizontally leftward of a left edge of the three-dimensional object in the first division (Fig 9, the front wheel is on the left side of the riders head) and that a right edge of the three-dimensional object in the second division is positioned horizontally rightward of a right edge of the three-dimensional object in the first division (Fig 9, bike body is right of the back of the riders body). 

    PNG
    media_image1.png
    269
    326
    media_image1.png
    Greyscale

The orange line can represent the left edge second division bottom positioned horizontally left of the left edge first division. The red line can represent the right edge second division being horizontally right of the right edge  first division. 
	As described in the specification of the instant application (US Patent 17/060371), the left edge in the second division is left of the left edge of the first division and the right edge of the second division is also right of the right edge of the first division.
	Regarding claims 9, 10, 11 and 12, Kazuki discloses wherein the plurality of the divisions is vertically arranged and includes a rider body division and a bicycle body division ("Fig 11 (first division of human body) and Fig 9 (Second division is of bike body)"), the rider body division corresponding to a body of the rider of the bicycle (Fig 11: corresponding to body of bike rider), and the bicycle body division corresponding to a main body of the bicycle (Fig 9: division of bike body), and the bicycle determination unit is configured to determine that the three-dimensional object is bicycle-likely (Fig 4, ref 305: Perform bicycle identification and fig 8, ref 801: determine if object type is a bicycle), on a condition that a horizontal length of occupation of the bicycle body division by the three-dimensional object is greater than a horizontal length of occupation of the rider body division by the three-dimensional object 

    PNG
    media_image2.png
    302
    329
    media_image2.png
    Greyscale

From figure 7, you can measure the image taken from the camera and see that the horizontal body of the bicycle (Red line) is bigger than the body of the rider (Orange line).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuki (EP3996066), and in view of Kato (JP2013232080).
Regarding claims 5, 6, 7 and 8, Kazuki discloses and the rider body division corresponding to a body of the rider of the bicycle (Fig. 11: rider of body division), and the bicycle determination unit is configured to determine that the three-dimensional object is bicycle-likely (Fig 4, ref 305: Perform bicycle identification and fig 8, ref 801: determine if object type is a bicycle), on a condition that a horizontal length of occupation of the rider body division by the three-dimensional object is greater than a horizontal length of occupation of the rider head division by the three-dimensional object

    PNG
    media_image3.png
    268
    226
    media_image3.png
    Greyscale

Fig 7 shows that there is a human body and a human head. If you measure both using the Red lines, you can see that the body is bigger horizontally than the head of the rider. 
Kazuki does not disclose wherein the plurality of the divisions is vertically arranged and includes a rider head division and a rider body division, the rider head division corresponding to a head of a rider of the bicycle. 
In a similar field of endeavor of human and bike detection, Kato teaches the plurality of the divisions is vertically arranged and includes a rider head division and a rider body division (Fig. 3 (shown image of head and body segmentation)), the rider head division corresponding to a head of a rider of the bicycle ([0019]The head discrimination circuit 131 identifies human being's head as a head of a pedestrian or the crew member , of a specific vehicle. Here, although a specific vehicle is a bicycle typically, other two-wheeled vehicles, such as a motorcycle (motor bicycle), a tricycle, a wheelchair, etc. are contained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kazuki’s disclosure with Kato’s teaching to be able to determine that a pedestrian may also be someone who is on as bike while using a reduced processing load. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200327690 and US 10521679 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666               
                                                                                                                                                                                         /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666